                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-0986 FMO (SKx)                                Date     March 11, 2019
 Title             Mark DalPoggetto v. Wirecard AG, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                             None
                Deputy Clerk                    Court Reporter / Recorder                Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Personal Jurisdiction and
                           Venue

        On February 8, 2019, plaintiff Mark DalPoggetto (“plaintiff”) filed a Complaint against
defendants Wirecard AG (“Wirecard”), Markus Braun, Burkhard Ley, Alexander von Knoop, Jan
Marsalek, and Susanne Steidl (collectively, “defendants”), alleging securities fraud in violation of
the Securities Exchange Act, 15 U.S.C. §§ 78a, et seq., and associated regulations. (See Dkt.
1, Complaint at ¶¶ 42-57). Plaintiff does not make any allegations as to why the court has
personal jurisdiction over defendants. (See, generally, id.). Plaintiff alleges that venue is proper
because “the alleged misstatements entered, and subsequent damages occurred, in this District.”
(Id. at ¶ 4).

       A defendant may be subject to either general or specific personal jurisdiction. See Daimler
AG v. Bauman, 517 U.S. 117, 127, 134 S.Ct. 746, 754 (2014). General jurisdiction applies when
defendants’ contacts with the forum state are “so continuous and systematic as to render [them]
essentially at home.” Id. at 139, 134 S.Ct. at 761 (quotation and alteration marks omitted). The
court may assert specific personal jurisdiction over nonresident defendants if three requirements
are met: “(1) [t]he non-resident defendant must purposefully direct his activities or consummate
some transaction with the forum or resident thereof; or perform some act by which he purposefully
avails himself of the privilege of conducting activities in the forum, thereby invoking the benefits
and protections of its laws; (2) the claim must be one which arises out of or relates to the
defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport with fair play
and substantial justice, i.e. it must be reasonable.” Schwarzenegger v. Fred Martin Motor Co., 374
F.3d 797, 802 (9th Cir. 2004). The court’s analysis “looks to the defendant’s contacts with the
forum State itself, not the defendant’s contacts with persons who reside there.” Walden v. Fiore,
571 U.S. 277, 285, 134 S.Ct. 1115, 1122 (2014). “[T]he plaintiff cannot be the only link between
the defendant and the forum.” Id.

       Plaintiff does not allege any specific contacts between defendants and the state of
California, nor does plaintiff allege how its causes of action arise out of or relate to those contacts.
(See, generally, Dkt. 1, Complaint). Plaintiff also does not allege any specific facts showing that
the events giving rise to this litigation occurred in this District. (See, generally, id.). The Complaint
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-0986 FMO (SKx)                                Date     March 11, 2019
 Title          Mark DalPoggetto v. Wirecard AG, et al.

simply alleges that Wirecard is a German company, (see id. at ¶ 7), and that defendants’
misconduct arises from false statements relating to the unlawful activities of “a senior Wirecard
executive in Singapore [who] had been accused of forging and backdating contracts, including
falsifying accounts and money laundering[.]” (See id. at ¶ 27). Thus, it is not clear how this brings
the matter within the ambit of this court.

       Based on the foregoing, IT IS ORDERED that no later than March 18, 2019, plaintiff shall
show cause in writing why this action should not be dismissed for lack of personal jurisdiction or
transferred for lack of proper venue. Failure to respond to this order to show cause by the
deadline set forth above shall be deemed as consent to either: (1) the dismissal of the
action without prejudice for lack of personal jurisdiction and/or failure to comply with a
court order; or (2) transfer of the instant action to the appropriate venue. See Fed. R. Civ.
P. 41; Baeza v. Baca, 700 F.Appx. 657 (9th Cir. 2017) (upholding dismissal for failure to
prosecute); Wolff v. Cal., 318 F.R.D. 627, 630 (C.D. Cal. 2016) (Rule 41(b) “grants district courts
the authority to sua sponte dismiss actions for failure to prosecute or failure to comply with court
orders.”).




                                                                                00      :     00
                                                      Initials of Preparer            vdr




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 2 of 2
